Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is between Donald Maltby, on behalf
of himself, his spouse, beneficiaries, heirs, agents, successors, assigns,
dependents, and anyone acting on his behalf (collectively referred to throughout
this Agreement as “Employee”), and Hub Group, Inc., on behalf of itself, its
subsidiaries, affiliate companies, directors, officers, predecessors,
successors, employees, general partners, agents and anyone acting for it
(collectively referred to throughout this Agreement as “Hub”).

 

 

1.

Separation Date.  Employee agrees that Employee’s employment and compensation
are terminated effective June 30, 2019 (“Separation Date”).

 

 

 

2.

General Waiver and Release of Claims.  Employee and Hub agree that, in exchange
for Hub not contesting any unemployment claims Employee may make and in exchange
for Hub’s payment to Employee of severance in the amount of $671,088.00, less
applicable tax withholdings and payroll deductions, and COBRA continuation as
specified in this Agreement, Employee waives and releases Hub from any and all
claims of any type to date arising out of or relating to Employee’s employment,
the separation of Employee’s employment, or the renewal of Employee’s
employment.  This waiver and release includes, but is not limited to, any and
all allegations that the Employer:

 

 

•

has discriminated or retaliated against Employee in violation of the Age
Discrimination in Employment Act (“ADEA”), or on the basis of race, color, sex
(including sexual harassment and pregnancy), national origin, ancestry,
disability (including the Americans With Disabilities Act), religion, sexual
orientation, gender identity and expression, marital status, parental status,
veteran status, source of income, entitlement to benefits, union activities, or
any other status protected by local, state or federal laws, constitutions,
regulations, ordinances or executive orders; or


 

•

has violated the Fair Labor Standards Act, the Family Medical Leave Act, the
Employee Retirement Income Security Act, the Workers Adjustment and Retraining
Notification Act, the National Labor Relations Act, the Labor-Management
Relations Act, Sarbanes-Oxley, and all other federal, state or local laws; or

 

 

•

has violated its personnel policies, procedures, handbooks, any covenant of good
faith and fair dealing, or any express or implied contract of any kind; or


 

•

has violated public policy, statutory or common law, including claims
for:  personal injury; breach of fiduciary duty; invasion of privacy;
retaliatory discharge; negligent hiring, retention or supervision; defamation;
intentional or negligent infliction of emotional distress and/or mental anguish;
intentional interference with contract; negligence; whistleblowing; detrimental
reliance; loss of consortium to Employee or any member of Employee’s family;
and/or promissory estoppel; or


 

•

except as otherwise expressly provided in this Agreement, is in any way
obligated for any reason to pay Employee salary, compensation, benefits,
commissions, bonuses, vacation, housing allowance, paid time off, stock grants,
stock options, other stock-related benefits, profit-sharing, damages, expenses,
litigation costs (including attorneys’ fees), backpay, frontpay, disability or
welfare or retirement benefits (other than any accrued pension benefits),
compensatory damages, punitive damages, and/or interest.

 

 

3.

Payments Under the Separation Agreement. In exchange for Employee entering into
this Separation Agreement, Hub will pay Employee $671,088.00, less applicable
tax withholdings and payroll deductions.  The severance payment set forth in
paragraph 1 will be made in thirty-nine (39) installments over eighteen (18)
months, beginning on the first available payroll date after the revocation
period has passed. Payments #1-#38 will be in the amount of $17,207.38 each and
payment #39 will be in the amount of $17,207.56.

 

 

 

4.

ADEA Waiver and Release.  Among the claims being released by Employee in this
Agreement are claims under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), 29 U.S.C. Sections 621-34.  Pursuant to and in compliance with
the Older Workers Benefit Protection Act, 29 U.S.C. Section 626(f), Employee
acknowledges that:

 

 

 

--------------------------------------------------------------------------------

 

 

a.  

This Agreement is written in a manner calculated to be understood by Employee,
and that Employee in fact understands all of the terms of this Agreement;

 

b.

In addition to the waiver and release of all other possible claims, this
Agreement results in the waiver and release by Employee of all claims arising
under the ADEA;

 

c.

In exchange for the waiver and release by Employee of all ADEA claims, Employee
is receiving consideration in addition to anything of value to which Employee is
already entitled;

 

d.

Employee is not waiving rights or claims that may arise after the date Employee
signs this Agreement;

 

e.

Employee has been advised in writing to consult with an attorney prior to
executing this Agreement;

 

f.

Employee was provided the period of at least twenty-one (21) days within which
to consider this Agreement;

 

g.

Employee has seven (7) days following execution of this Agreement to revoke this
Agreement and that this Agreement shall not become effective or enforceable
until this revocation period has expired. A revocation will not be effective
unless it is in writing and received by the Hub Vice President of Human
Resources located at Hub Group, Inc., 2000 Clearwater Drive, Oak Brook,
IL  60523, within such seven-day period.

 

 

5.

Exclusions from General Release and ADEA Waiver.  Excluded from the above
General Waiver and Release and ADEA Waiver above are any rights and claims which
cannot be waived by law, including the right to file a charge with or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission.  To the extent that claims not waivable by law are
pursued on the Employee’s behalf, however, he agrees to waive any right to
monetary recovery.

 

 

6.

Continuing Cooperation.  Following the Separation Date, Employee agrees to
cooperate with all reasonable requests for information made by or on behalf of
Company with respect to Hub operations.  Moreover, Employee agrees to fully
cooperate with the Company and its legal counsel in connection with any action,
proceeding, or dispute arising out of matters with which Employee was directly
or indirectly involved while employed by the Company.  This cooperation includes
meeting with, and providing information to, Hub and its legal counsel,
maintaining the confidentiality of any past or future privileged communications
with the Company’s legal counsel, and being available to testify truthfully by
affidavit, in depositions, or in any other forum on behalf of Hub.  In
connection with any such requests or matters requiring Employee’s cooperation,
the Employer shall reimburse Employee for all out-of-pocket expenses reasonably
and necessarily incurred in responding to such request(s).

 

 

7.

Non-Disparagement.  Employee agrees that Employee will not make or solicit any
comments or statements to any person, the media, on any form of social media or
in any private or public forum, or to any entity with which Hub has a
relationship, that may be considered derogatory or detrimental to the good name
or business reputation of Hub or any of its officers or directors.

 

 

 

8.

Return of Company Property.  Employee agrees, prior to the receipt of the
payment provided under paragraph 1, to return to Hub all property, including
computer hardware and software, documents, and electronically stored data
belonging or relating to Hub.

 

 

9.

Confidential Information.  Employee agrees that he will not use, for any
purpose, or disclose to any person or entity, any confidential information which
he acquired during the course of his employment with Hub.  Confidential
information includes, but is not limited to, customer lists, marketing
materials, human resource materials, pricing information, proprietary system
information, operational materials, trade secrets, and financial records.

 

10.

Remedy for Other Breach.  If Employee breaches the “Continuing Cooperation”
paragraph, “Non-Disparagement” paragraph, “Confidential Information” paragraph,
“Return of Company Property” paragraph, “Non-Solicitation of Employees and
Contractors” paragraph, “Non-Solicitation of Customers” paragraph, and legal
action results, then Employee will be liable for Hub’s reasonable attorneys’
fees and court costs associated with the legal action.

 

 

11.

Non-Admissions.  This Agreement does not constitute, is not intended to be, and
shall not be construed, interpreted or treated in any respect, for any purpose
whatsoever, as being an admission of liability or wrongdoing by Hub.

 

 

12.

No Verbal Amendments.  This Agreement may be amended only in writing signed by
both parties.

 

 

13.

Jurisdiction and Venue.  This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without regard to any choice
of law principles of any other state to the contrary.  Each party

 

--------------------------------------------------------------------------------

 

 

irrevocably consents to exclusive jurisdiction and venue in the state and
federal courts located in or with jurisdiction over DuPage County, Illinois,
such as the United States District Court for the Northern District of Illinois,
Eastern Division, with respect to any matter, dispute or court proceeding
arising out of or relating to this Agreement.

 

 

14.

Entire Agreement.  Except as provided in the “Other Agreements” paragraph, this
Agreement reflects the parties’ entire agreement regarding the terms of
Employee’s separation from employment with Hub.  Other than what is provided in
this Agreement, Hub is not obligated to provide Employee with any other or
additional monetary or other benefits.

 

 

15.

Final Resolution and Consideration. This Agreement is intended to and in fact
resolves all matters between Employee and Hub.  The payment and benefits being
provided to Employee exceeds the amount that would normally be received by
Employee upon separation of employment from Hub.

 

 

16.

Other Agreements.  Except for (i) any non-competition agreements; (ii) any
confidentiality agreements, (iii) any restricted stock agreements; (iv) the
Proprietary Interest Protection and Non-Solicitation Agreement signed by
Employee on September 16, 2015; and (v) the Non-Compete and Non-Solicitation
Agreement signed by Employee on February 22, 2019, all previous agreements
between Employee and Hub, express or implied, are terminated as of the effective
date of this Agreement.

 

 

17.

Knowing and Voluntary Agreement.  Employee agrees that Employee is signing this
Agreement knowingly, voluntarily, and with a complete understanding of its
significance, that Employee has not been coerced, threatened or intimidated into
signing this Agreement, that Employee has not been promised anything else in
exchange for signing this Agreement, and that Employee has had reasonable and
sufficient time to consider this Agreement.

 

 

18.

Medical Benefits.  Employee acknowledges that he and his eligible dependents are
entitled to obtain COBRA health insurance benefits.  In return for signing this
Agreement, if Employee elects COBRA continuation coverage, Hub agrees to pay the
premiums for Employee’s COBRA benefits through December 31, 2019.  After
December 31, 2019, Employee will be responsible for these payments.

 

 

19.

Non-Compete Restriction. Employee agrees that until and including January 1,
2021, Employee will not, directly or indirectly, whether on Employee’s own
behalf or on behalf of any other entity (for example, as an employee, agent,
partner, independent contractor or consultant), provide, supervise, manage, or
support the development, manufacture, marketing, sales or operation of any
product or service that competes or is intended to compete with any product or
service sold, offered, or otherwise provided by Hub for which Employee had any
responsibility for developing, providing, selling, managing, manufacturing or
supporting or about which Employee had access to Confidential Information
(defined in paragraph 9) of Hub during Employee’s employment with Hub.  

 

 

20.

Non-Solicitation of Employees and Contractors.  Employee agrees that until and
including January 1, 2021, he will not directly or indirectly, whether on
Employee’s own behalf or on behalf of any other entity (for example as an
employee, agent, partner or consultant):  (a) hire, solicit, attempt to persuade
or otherwise encourage any individual who was an employee, contractor, or
consultant of Hub within the six months preceding the termination of Employee’s
employment with Hub, to terminate any employment or contractual relationship
with Hub; or (b) disclose information about Hub employees or contractors to any
other individual or entity that could be used to solicit or otherwise encourage
those individuals or entities to form new business relationships with that or
another individual or entity; or (c) otherwise interfere with the performance by
current or former Hub employees or contractors of their obligations or
responsibilities to Hub.  

 

 

21.

Non-Solicitation of Customers.  Employee agrees that until and including January
1, 2021, he will not directly or indirectly, whether on Employee’s own behalf or
on behalf of any other entity (for example as an employee, agent, partner or
consultant): (a) accept or solicit business from any Customer for any product or
service that is competitive with or similar to products or services offered by,
manufactured by, designed by or distributed by Hub for which Employee had any
responsibility for developing, providing, selling, managing, or manufacturing or
about which Employee had access to Confidential Information of Hub during
Employee’s employment with Hub; or (b) encourage any Customer or Business
Partner to cease doing business with Hub or to terminate or limit an existing
relationship or arrangement with Hub. As used in this Agreement, “Customer”
means any person, company or other entity which was a Hub customer for

 

 

--------------------------------------------------------------------------------

 

 

products or services and with whom or which Employee communicated regarding
those products or services, about which Employee learned Confidential
Information (defined in paragraph 9) related to those products or services, or
over which Employee had supervisory responsibility at any time during the last
12 months of Employee’s employment with Hub.   As used in this Agreement,
“Business Partner” means any individual or entity with which, before Employee’s
Separation Date, Hub was involved in any business arrangement or engaged in
discussions regarding the possibility of entering into such an arrangement,
including but not limited to carriers.

 

 

 

22.

Reformation.  It is expressly understood and agreed that Employee and Hub
consider the restrictions contained in this Agreement to be reasonable and
necessary to protect unique, long-standing customer relationships and the
proprietary information of Company and its affiliates. Nevertheless, if any of
the aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, Hub and Employee intend for the restrictions therein set forth to
be modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

 

 

23.

Severability.  If any of the terms or conditions in this Agreement are held
invalid for any reason by a court or other tribunal of competent jurisdiction,
then such terms or conditions shall be deemed severed from this agreement and
the remaining terms and conditions shall continue in full force and effect.

 

 

 

24.

Non-Disclosure of Agreement.  Employee agrees to keep confidential and not
disclose the existence, terms, and conditions of, facts, events and/or
circumstances giving rise to, this Agreement, to any other person or entity,
other than (A) to his spouse; (B) to his legal advisors, tax preparer and/or
financial advisor, (C) as required by law, or (D) to enforce this Agreement,
provided that, with respect to (A) and (B), such persons agree to keep such
information confidential.

 

 

25.

Effective Date.  This Agreement shall not be binding on Hub until signed by a
representative of Hub.  This Agreement shall be effective on the later of a) the
8th day after Employee signs this Agreement, if not revoked before then, or b)
the date Hub signs this Agreement.

 

 

 

 

Name:__/s/Donald Maltby________________    /s/Douglas G.
Beck_____________________

On Behalf of Hub Group, Inc.

 

 

Dated:_7/11/2019_____________________Dated:_7/15/2019_____________________

 